DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the connection member" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3 are dependent upon claim 1.
Claim 4 recites the limitation "the connection member" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-7 are dependent upon claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase (US 2015/0320303 cited in IDS), and in further view of Williams (US 2004/0118413).
Regarding claim 1, Kawase figures 1-2 teach a control method for an endoscope reprocessor, the endoscope reprocessor comprising; 
a treatment tank (10 main tank body) in which an endoscope is arranged; 
a circulation opening (13 circulation port) opened in the treatment tank; 
a discharge opening (12 exhaust port) opened in the treatment tank; 
a circulation conduit (21, 23) that links the circulation opening to the discharge opening; 
a first pump (25) that is arranged in the circulation conduit and feeds liquid from the circulation opening towards the discharge opening; 
an atmospheric open conduit (24 circulation conduit) including a first end portion (18 circulation nozzle) opened in the treatment tank to be open to an atmosphere, and a second end portion (shown in figure 2) connected between the circulation opening and the first pump in the circulation conduit; 
a second pump (30) that is arranged in the atmospheric open conduit and feeds liquid from the second end portion towards the first end portion; 
a filter (22) that is arranged in the treatment tank, the circulation opening, or between the circulation opening and a connection member to the atmospheric open conduit in the circulation conduit, and filtrates a liquid flowing from the treatment tank through the circulation opening into the circulation conduit; 
a sensor (26 flow rate sensor) that is arranged between the connection member and the discharge opening in the circulation conduit, and detects a liquid feeding state in the circulation conduit; and 
a control device (41 system control unit) connected to the first pump, the second pump, and the sensor.[0022-77] 
As to measuring a first flow rate of the circulation conduit by the sensor during operation of the first pump in a state where the second pump is stopped while an inside of the atmospheric open conduit is opened; and measuring a second flow rate of the circulation conduit by the sensor during operation of the first pump in a state where the inside of the atmospheric open conduit is closed, Kawase teaches the flow rate sensors 26 and 31 as flow rate measuring sections respectively measure flow rates of fluids that pass through the circulation conduits 23 and 24, and are configured by electromagnetic induction type flow meters, for example.  Measured values (flow rate values) that are measured by the flow rate sensors 26 and 31 are outputted to a system control unit 41.  The pump valve 27 and the electromagnetic valve 28 are controlled to open and close by the system control unit 41.  When the pump valve 27 is closed and the electromagnetic valve 28 is opened by the system control unit 41, the fluids in the cleaning and disinfecting tank 9 are supplied to the respective conduits of the endoscope 51 via the circulation port 13, the circulation conduit 21, the circulation conduit 23 and the endoscope connecting portions 20a and 20b by driving of the pump 25.  Further, when the pump valve 27 is opened and the electromagnetic valve 28 is closed by the system control unit 41, the fluids in the cleaning and disinfecting tank 9 are supplied to the cleaning and disinfecting tank 9 again via the circulation port 13, the circulation conduit 21, the circulation conduit 23 and the pump valve nozzle 19 by driving of the pump 25.  Thereby, a flow rate of the pump 25 as a single body can be measured by the flow rate sensor 26. [0045-47]
Kawase is silent to determining presence or absence of mixture of air into the liquid flowing in the circulation conduit by comparing the measured first flow rate with the measured second flow rate.
Williams is directed towards an endoscope reprocessor wherein the step of detecting for air leaking into the at least one channel comprises monitoring a flow of the liquid through the at least one channels.[0013]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a step of monitoring a flow of the liquid through the at least one channels in order to detect an air leak.
Regarding claim 2, Kawase teaches in S10 issue an instruction to the user thereby suggesting the endoscope reprocessor further includes a reporting device connected to the control device. As Kawase in view of Williams teaches determining air in the mixture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to drive the reporting device when the second flow rate is measured in a case where the mixture of air into the liquid flowing in the circulation conduit is detected at a time of the measurement of the first flow rate.
Regarding claim 3, Kawase in view of Williams suggest a signal transmission device that transmits a signal for driving a separate reporting device and is connected to the control device as step S10 teaches issuing an instruction to the user. As Kawase in view of Williams teaches determining air in the mixture, it would have been obvious to one of ordinary skill  in the art before the effective filing date of the present invention to transmit the signal for driving the reporting device when the second flow rate is measured in a case where the mixture of air into the liquid flowing in the circulation conduit is detected at a time of the measurement of the first flow rate.
Regarding claim 4, Kawase figures 1-2 teach an endoscope reprocessor comprising: 
a treatment tank (10 main tank body) in which an endoscope is arranged; 
a circulation opening (13 circulation port) opened in the treatment tank; 
a discharge opening (12 exhaust port) opened in the treatment tank; 
a circulation conduit (21, 23) that links the circulation opening to the discharge opening; 
a first pump (25) that is arranged in the circulation conduit and feeds liquid from the circulation opening towards the discharge opening; 
an atmospheric open conduit (24 circulation conduit) including a first end portion (18 circulation nozzle) opened in the treatment tank to be open to an atmosphere, and a second end portion (shown in figure 2) connected between the circulation opening and the first pump in the circulation conduit; 
a second pump (30) that is arranged in the atmospheric open conduit and feeds liquid from the second end portion towards the first end portion; 
a filter (22) that is arranged in the treatment tank, the circulation opening, or between the circulation opening and a connection member to the atmospheric open conduit in the circulation conduit, and filtrates a liquid flowing from the treatment tank through the circulation opening into the circulation conduit; 
a sensor (26 flow rate sensor) that is arranged between the connection member and the discharge opening in the circulation conduit, and detects a liquid feeding state in the circulation conduit; and 
a control device (41 system control unit) connected to the first pump, the second pump, and the sensor.[0022-77] 
As to a control device capable of measuring a first flow rate of the circulation conduit by the sensor during operation of the first pump in a state where the second pump is stopped while an inside of the atmospheric open conduit is opened; and measuring a second flow rate of the circulation conduit by the sensor during operation of the first pump in a state where the inside of the atmospheric open conduit is closed, Kawase teaches the flow rate sensors 26 and 31 as flow rate measuring sections respectively measure flow rates of fluids that pass through the circulation conduits 23 and 24, and are configured by electromagnetic induction type flow meters, for example.  Measured values (flow rate values) that are measured by the flow rate sensors 26 and 31 are outputted to a system control unit 41.  The pump valve 27 and the electromagnetic valve 28 are controlled to open and close by the system control unit 41.  When the pump valve 27 is closed and the electromagnetic valve 28 is opened by the system control unit 41, the fluids in the cleaning and disinfecting tank 9 are supplied to the respective conduits of the endoscope 51 via the circulation port 13, the circulation conduit 21, the circulation conduit 23 and the endoscope connecting portions 20a and 20b by driving of the pump 25.  Further, when the pump valve 27 is opened and the electromagnetic valve 28 is closed by the system control unit 41, the fluids in the cleaning and disinfecting tank 9 are supplied to the cleaning and disinfecting tank 9 again via the circulation port 13, the circulation conduit 21, the circulation conduit 23 and the pump valve nozzle 19 by driving of the pump 25.  Thereby, a flow rate of the pump 25 as a single body can be measured by the flow rate sensor 26. [0045-47]
Kawase is silent to determining presence or absence of mixture of air into the liquid flowing in the circulation conduit by comparing the measured first flow rate with the measured second flow rate.
Williams is directed towards an endoscope reprocessor wherein the step of detecting for air leaking into the at least one channel comprises monitoring a flow of the liquid through the at least one channels.[0013]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a step of monitoring a flow of the liquid through the at least one channels in order to detect an air leak.
Regarding claim 5, Kawase teaches in S10 issue an instruction to the user thereby suggesting the endoscope reprocessor further includes a reporting device connected to the control device. As Kawase in view of Williams teaches determining air in the mixture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to drive the reporting device when the second flow rate is measured in a case where the mixture of air into the liquid flowing in the circulation conduit is detected at a time of the measurement of the first flow rate.
Regarding claim 6, Kawase in view of Williams suggest a signal transmission device that transmits a signal for driving a separate reporting device and is connected to the control device as step S10 teaches issuing an instruction to the user. As Kawase in view of Williams teaches determining air in the mixture, it would have been obvious to one of ordinary skill  in the art before the effective filing date of the present invention to transmit the signal for driving the reporting device when the second flow rate is measured in a case where the mixture of air into the liquid flowing in the circulation conduit is detected at a time of the measurement of the first flow rate.
Regarding claim 7, the atmospheric open conduit is capable of having a flow resistance higher than a flow resistance of the circulation conduit as no structure is claimed to perform the aforementioned limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711